Dismissed and Memorandum Opinion filed December 21, 2006







Dismissed
and Memorandum Opinion filed December 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00868-CV
____________
 
BROOKER INCORPORATED, Appellant
 
V.
 
INTERNATIONAL COMMODITY CARRIERS,
INC. and 
MIKE OGASHI d/b/a MC
TRANSPORTATION, Appellees
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2005-40335
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 11, 2006.  On December 15, 2006,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 21, 2006.
Panel consists of Chief Justice Hedges and Justices Fowler and Edelman.